DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6, 9, and 10 are objected to because of the following informalities:  claim 3, line 2: delete “the width” and insert --a width--, claim 6, line 19: insert --folding--after “first sleeve opening and” to indicate the folding step, claims 9 and 10, line 1: delete “portions” and insert --portion--, .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)1 as anticipated by Goya (U.S. 3,721,999). Goya teaches a method  of preparing a protective garment for donning, the method comprising steps of providing a garment 10 having a body 12, a first sleeve and second sleeve 20,22, the garment includes an inner surface and an outer surface, wherein the first sleeve is connected to the body at a first sleeve opening 32 and the second sleeve is connected to the body at a second sleeve opening 34 on the inner surface of the garment and folding the garment such that the garment is configured to be grasped by a wearer by the inner surface of the garment without touching the outer surface of the garment (Abstract “A gown..folded in such a manner that only its interior surfaces are exposed to the surrounding environment,”), and wherein the garment is folded such that the wearer is configured to insert their arms into the first sleeve opening 32 and the second sleeve opening 34 of the inner surface of the garment prior to accessing the body of the garment. Goya teaches the step of folding the garment includes tucking a lower portion of each sleeve within an upper portion of each sleeve such that the lower portion of the first sleeve and the lower portion of the second sleeve is in contact with the outer surface of the garment (“The sleeve portions 20 and 22 of the gown are then pulled inwardly through themselves..”) and during the pulling inward, a lower portion of each sleeve is considered as tucked within an upper portion of each sleeve such that the lower portion of the first sleeve and lower portion of the second sleeve are in contact with the outer surface of the garment.  In the last step, the lower portion of the first sleeve and the lower portion of the second sleeve overlap each other when the gown is folded at F9 as in Fig.6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Goya et al. (Goya, U.S. 3,721,999) in view of Vanneste (U.S. 2016/0120240).Goya discloses the invention substantially as claimed. Goya teaches a folded article worn in a sterile environment comprising a garment 10 comprising a body 12 and two sleeves 20,22, wherein the garment includes an inner surface and an outer surface, wherein each sleeve 20,22 is connected to the body at a sleeve opening 32,34 on the inner surface of the garment, wherein the garment is folded in a configuration such that the sleeve openings are exposed for ease of donning the garment and none of the outer surface of the garment is exposed (Abstract “A gown..folded in such a manner that only its interior surfaces are exposed to the surrounding environment,”).  However, Goya doesn’t teach a hood with a visor.  Vanneste teaches a garment including a hood including a visor and teaches that the hood is known for use in a sterile environment when the wearer must be isolated from the surrounding medium and the visor protects the face. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goya’s garment to include a hood with a visor as further protective equipment in the garment structure, the hood and visor known in the art and used in sterile environments as taught by Vanneste.


Allowable Subject Matter
Claims 6-14 are allowed.
Claims 2-5 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732